                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

JASON M. FIELDS,

                       Plaintiff,

       v.                                                     Case No. 17-C-1506

LT. TODD A. ZOLKOWSKI et al.,

                       Defendants.


                                             ORDER


       Plaintiff Jason M. Fields, who is incarcerated at Winnebago Correctional Center and

representing himself, brought this action pursuant to 42 U.S.C. § 1983, alleging that the defendants

violated his civil rights. The court held a jury trial on January 16, 2019, and the jury returned a

verdict in favor of the defendants the same day. Judgment was entered on January 17, 2019. On

February 1, 2019, Fields filed a notice of appeal from the order and judgment dismissing his case

along with a motion for preparation of transcripts and waiver of costs. The fee for filing a notice

of appeal is $505.00. If Fields is unable to pay the fee, he may file an Affidavit Accompanying

Motion for Permission to Appeal In Forma Pauperis along with a certified copy of his institutional

trust account statement for the past six months. 28 U.S.C. § 1915(a).

       Until Fields files the affidavit and trust account statement under § 1915(a) and prepays any

partial filing fee assessed under § 1915(b), the court will take no action on Fields’ motion for

preparation of transcripts and waiver of costs. Upon the filing of an affidavit and trust account

statement and payment of any partial filing fee, the court will grant Fields’ motion pursuant to

§ 1915(c) and direct that the court reporter prepare transcripts of the final pretrial conference and
jury trial to be docketed for the purpose of appeal, and a copy of the transcripts will be sent to

Fields.

          SO ORDERED this 4th day of February, 2019.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, Chief Judge
                                                     United States District Court




                                                2
